Filed by Symyx Technologies, Inc. Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Symyx Technologies, Inc. Commission File: 000-27765 Symyx and Accelrys: Creating a New Leader in Scientific Informatics Software June 2010 2 Forward-Looking Statements Statements in this presentation regarding future events or results, such as expected synergies from the merger and projected addressable markets, are forward-looking statements under Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks, uncertainties and assumptions, including those we describe in our comments today, in our Form 10-Q for our quarter ended March 31, 2010 under the caption “Risk Factors,” and in our other SEC filings. If any of these risks or uncertainties materialize, or any of our assumptions prove incorrect, our results could differ materially from our expectations expressed in these forward-looking statements.We assume no obligation, and do not intend, to update these forward-looking statements except as the law requires. 3 Symyx Technologies, Inc. SMMX (NASDAQ) 2009 financials >$150.4M revenue >$20.2M adjusted EBITDA >$0.19 non-GAAP diluted earnings/share Debt free with $79M in cash at 3/31/10 Markets Served >Pharmaceutical and Biotech >Chemicals and Energy >Consumer and Industrial Products In 2010, Symyx will complete its transition from a research-centric business to a software business well-positioned to exploit the emerging electronic laboratory Since 1996, Symyx Technologies has powered our customers’ laboratories to transform their scientific R&D and achieve breakthroughs in innovation, productivity, and return on investment. 4 Symyx Scientific Databases Electronic Laboratory Environment ELN is the Scientist’s Portal to the Electronic Lab Search and find data In-House Databases External Databases Design experiments Monitor experiments Collaborate with other Scientists Analyze results Register structures, reactions and other data Compose and publish reports Symyx powers today’s information-driven electronic laboratory. 5 Symyx Software and Scientific Databases Symyx software and scientific databases power laboratories with the information that generates insight, enhances collaboration, and drives productivity. Information-Driven R&D ># 1 market position in –Decision support software –Chemical sourcing databases –Cheminformatics >Leading market position in –Electronic laboratory notebook (ELN) Symyx is a market leader in electronic laboratory notebooks, decision support software, cheminformatics, and chemical sourcing databases. Well-positioned to exploit fast-growing, billion-dollar ELN market. Future growth fueled by cash generated from core product lines. 6 Symyx Powers Electronic Laboratories Customers by Industry Rank ELN Decision Support Cheminformatics Databases █ About 1,000 company accounts, and about 50,000 users. 7 $US TAM by Industry for ELN in R&D Industry Total ELN Revenue Biopharma $450M Non-Defense Government $250M Academic R&D $250M Chemicals, Energy & Materials $150M Other Industrials $150M Food & Beverage $50M TOTAL CURRENT ESTIMATE* $1.3B Source: Atrium Research & Consulting LLC Biopharmaceuticals is the largest and fastest adopting market segment. 8 Enhanced Ability to Benefit from Industry Trends $100M SAM $200M SAM $300M SAM Estimated annualized growth: Overall market ≈20%; Software license ≈15%; Service/support ≈30% Source: Atrium Research & Consulting LLC for 2006 through 2010; 2011 through 2017 projections by Symyx 9 ELN for R&D Domain Adoption and Market Size INTRODUCTION GROWTH MATURITY 50% Product Life Cycle Stage DMPK* Formulations Bioanalytical Pharmacology Process Chemistry Synthetic Chemistry <$50M TAM No. 1 Market Position No. 2 or 3 Market Position DMPK* Market Position *Addressed through partnership with Symyx holds #2 overall market position with15% share.
